DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/20/2022. 
Claims 1-8, 10-13 and 15 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



First, claims 1, 3, and 5 recite various elements which are claimed not in terms of their structures, but in terms of their functions. Such an approach is explicitly permitted by 35 USC 112(f), which states:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.
The following claim elements are limitations that invoke 35 U.S.C. 112(f) paragraph because a skilled artisan would conclude that they are so devoid of structure that the drafter constructively engaged in means-plus-function claiming (for example, by using “means” or a nonce term that is not an art-recognized name of a structure of class of structures in conjunction with functional language):
“video content source identification unit” as recited in claim 1;
“video content analysis unit” as recited in claim 1;
“player name identification unit” as recited in claims 1, 3, and 5; 
“data generation unit” as recited in claim 1; and
any other claimed “section” in conjunction with functional language that may have been inadvertently omitted from the list above.

However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. For example, although Fig. 5 and the accompanying text describe the various “units,” these units amount to mere “black box” elements and are not sufficient to support the invocations of 35 USC 112(f) because there must be some explanation of how each specific component performs its respective claimed function (such as by describing a specific algorithm in conjunction with a general-purpose processor). See MPEP 2181. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.

For each claim and each limitation listed above, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Note: Applicant is respectfully reminded that a trivial amendment (such as replacing the word “unit” with an equally non-structural term such as “section” or “device”) would not be sufficient to prevent the claims from being interpreted under 35 USC 112(f). Furthermore, for a computer-implemented invention, examples of “corresponding structure” include a specific arrangement of circuitry or a specific algorithm running on a general-purpose processor. Merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., an “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. See MPEP 2181.

Additionally, the examiner notes that claims 1-8, and 10-12 have been interpreted as “machines” at least because of the invocations of 35 USC 112(f) described above. Should applicant choose to amend the claims so that they no longer invoke 35 USC 112(f), the examiner recommends including an explicit recitation of computer hardware (such as “a microprocessor and memory”), so as to preclude a rejection under 35 USC 101. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2008/0143880 A1 to Jung et al. (hereafter Jung). 

Regarding Claim 1, and similarly recited Claim 13 and 15, (Currently Amended) Jung discloses a player identification system for identifying players from recorded video content, the system comprising: 
a video content source identification unit operable to identify a source application from which the video content is generated ([0036]-[0039], [0041] discloses apparatus for detecting a caption of a video 100); 
a video content analysis unit operable to analyse one or more frames of video content of a source application associated with a videogame title identified by the video content source identification unit ([0049]-[0052] discloses a verification module to verify the area of the caption); 
a player name identification unit operable to identify player names in one or more analysed frames of the video content ([0036]-[0039], [0072] discloses detecting a caption of a video 100 recognizes a player name caption in a golf video of sports videos. Accordingly, the player name recognition module 150 and the player name database 160 are components depending on the embodiment of the present invention, as opposed to essential components of the apparatus for detecting a caption of a video 100); and 
a data generation unit operable to generate data relating to the video in dependence upon one or more identified player names ([0003], [0007]-[0008] discloses detecting a caption of a video which detect the caption more accurately and efficiently even when the caption is a semitransparent caption having a text area affected by a background area, and thereby may be effectively used in a video summarization and search service).  

Regarding Claim 2, (Original) Jung discloses a system according to claim 1, wherein the recorded video content is a recording of a video game being played by one or more players ([0035] discloses the video can be that of a sports game such as golf).  

Regarding Claim 3, (Original) Jung discloses a system according to claim 1, wherein the player name identification unit is operable to perform an optical character recognition process on one or more regions of one or more of the analysed frames of video content and to identify one or more strings of characters recognised using the optical character recognition process as being player names ([0065], [0069]).  

Regarding Claim 4, (Original) Jung discloses a system according to claim 3, wherein the one or more regions are selected in dependence upon the content of the video content ([0035]).  

Regarding Claim 5, (Original) Jung discloses a system according to claim 1, the player name identification unit is operable to use a machine learning algorithm to identify player names ([0091]).  

Regarding Claim 6, (Original) Jung discloses a system according to claim 3, wherein strings of characters may be recognised as candidates for player names based upon one or more of: 
whether the string of characters forms a complete sentence; 2Application No.: 16/705,322 Atty Docket No.: 545-806 
the number of characters included in the string of characters; 
the identity of characters included in the string of characters; 
the font used to display the string of characters; 
the location of the string of characters in the one or more frames of video content; 
an association with another generic or specific key phrase or character string; and the duration for which the string of characters is displayed in the video content ([0066], [0072], [0087], [0089]).  

Regarding Claim 7, (Original) Jung discloses a system according to claim 5, wherein identified strings of characters are compared to a database of player profiles to identify a corresponding player profile for the identified player name ([0071]-[0072]).  

Regarding Claim 8, (Original) Jung discloses a system according to claim 7, wherein a reduced database of player profiles is used for comparison in accordance with information about the video content and/or player profiles ([0071]-[0072]).  

Regarding Claim 10, (Original) Jung discloses a system according to claim 1, wherein the generated data is used to associate the video content with an identified player's player profile ([0071]-[0073]).  

Regarding Claim 11, (Original) Jung discloses a system according to claim 1, wherein the generated data is associated with the video content as metadata ([0067]-[0070]).  

Regarding Claim 12, (Original) Jung discloses a system according to claim 1, wherein the generated data is indicative of an identified player's identity and/or performance ([0071]-[0072]).  


Response to Arguments/Remarks

Applicant’s arguments filed 04/20/2022 have been fully considered.

As an initial matter, the 35 U.S.C. 101 rejection of Claim 14 is hereby withdrawn as Claim 14 has been previously cancelled when the preliminary amendment was filed 12/06/2019. 

Applicant’s filed arguments on 04/20/2022 as it pertains to the prior art reference of Oguchi have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 

Conclusion
Claims 1-8, 10-13, and 15 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715